Exhibit 10.15

LOGO [g20610g60m39.jpg]

COLLABORATION AGREEMENT

This Collaboration Agreement (“Agreement”), effective as of July 5, 2010 (the
“Effective Date”), by and among EntertainmentXpress, Inc. (“Ent-X”), a
California corporation and a subsidiary of Public Media Works, Inc., a Delaware
corporation (“PMW”), PMW, and 3D Mediacast, Inc., (“3DMC”), a Florida
corporation.

WHEREAS, 3DMC provides “glass-less” 3D LCD screens (the “Screens”) to retailers,
airports, restaurants and other businesses and public venues (each a “Site” and
collectively, the “Sites”) throughout the World for purposes of displaying
advertising;

WHEREAS, Ent-X provides Video DVD and video game rental vending machines (each a
“Kiosk” and collectively the “Kiosks”) suitable for the inclusion of Screens and
suitable for placement in Sites;

WHEREAS, 3DMC desires to introduce Screens into Sites throughout the World, and
Ent-X desires to introduce Kiosks and Screens into Sites throughout the World;

WHEREAS, the parties desire to work together to place Screens on Kiosks, and
place Screens into Sites, throughout the World;

NOW, THEREFORE, in consideration of the foregoing premises and representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, the parties hereto agree as follows:

I. APPOINTMENT AND DUTIES OF 3DMC AND ENT-X

Section 1.1 Placement of Screens on Kiosks. 3DMC shall assist Ent-X in Ent-X’s
efforts to place Screens on existing Kiosks and new Kiosks to be located at
Sites. The Screens shall be placed pursuant to a new or existing agreement
between Ent-X and the Site owner or manager (a “Site Agreement”).

Section 1.2 Placement of Screens at Sites. The parties acknowledge and agree
that Ent-X may also identify Sites which desire the placement of a Screen
outside of, or in addition to, the placement of Screens on Kiosks. 3DMC shall
assist Ent-X in placing Screens in Sites located throughout the Territory which
are identified by Ent-X. The Screens shall be placed pursuant to a Site
Agreement, which agreement shall be mutually approved by the parties.

Section 1.3 Exclusivity. Ent-X and 3DMC agree to work together on an exclusive
basis to furnish Screens on Kiosks at Sites throughout the World (the
“Territory”); provided, however, Ent-X may utilize an alternative LCD screen
provider in the event 3DMC is; (i) unable to furnish a Screen at a Site within
ninety (90) days of Ent-X’s request; (ii) unable to furnish a Screen at a Site
within the required schedule of a Site owner; or (iii) unable to furnish a
Screen which has, in the opinion of Ent-X the most current technology. 3DMC
hereby agrees not to place Screens on any Kiosks anywhere in the Territory which
are not owned by Ent-X or its affiliates.



--------------------------------------------------------------------------------

Section 1.4 Site Agreements. The execution and amendment of any Site Agreement
shall be subject to the mutual approval of Ent-X and 3DMC; provided, however,
Ent-X shall have the sole discretion to determine whether a Kiosk Site shall be
appropriate for (i) its Kiosks; and (ii) a Screen.

Section 1.5 Screen Standards; Costs; Ownership. 3DMC shall be solely responsible
for the installation, wiring, operation, maintenance, servicing and removal of
all Screens placed pursuant to this Agreement, which responsibilities shall
include all coordination with the Site owner. 3DMC shall use commercially
reasonable efforts to ensure that all Screens are operational at all times and
to respond to and correct any Screen malfunctions and outages. 3DMC shall be
solely responsible for the removal of all Screens upon the termination or
expiration of a Site Agreement and the restoration of the Kiosk or Site to its
original condition. The installation, operation, maintenance, servicing and
removal of all Screens shall be performed in a good and workmanlike manner. All
Screens to be installed under this Agreement shall consistent of the most
current technology offered by 3DMC. 3DMC represents and warrants it holds all
necessary licenses and/or other rights to place, use and operate the Screens as
contemplated by this Agreement and such licenses and/or other rights are valid
and in good standing. As between the parties, 3DMC shall bear all costs relating
to the purchase, installation, wiring, operation, maintenance, servicing and
removal of the Screens and 3DMC shall retain full ownership of the Screens.

Section 1.6 Kiosk Standards; Costs; Ownership. Ent-X shall be solely responsible
for the installation, wiring, operation, maintenance, servicing and removal of
all Kiosks, which responsibilities shall include all coordination with the Site
owner. Ent-X shall use commercially reasonable efforts to ensure that all Kiosks
are operational at all times and to respond to and correct any Kiosks
malfunctions and outages. The installation, operation, maintenance, servicing
and removal of all Kiosks shall be performed in a good and workmanlike manner.
All Kiosks to contain a Screen under this Agreement shall consistent of the most
current version offered by Ent-X. As between the parties, Ent-X shall bear all
costs relating to the purchase, installation, wiring, operation, maintenance,
servicing and removal of the Kiosks and Ent-X shall retain full ownership of the
Kiosks.

II. DUTIES OF BOTH PARTIES

Section 2.1 Site Coordination. The parties acknowledge that the placement of
Screens on Kiosks, and the placement of Screens into Sites, will require
coordination between Ent-X and 3DMC. The parties agree to use their commercially
reasonable efforts to work with one another relating to the scheduling and
placement of such Screens.

Section 2.2 Securing Advertising Sales and Distribution. Each of Ent-X and 3DMC
may together or separately secure advertising for the Screens through direct
sales and/or the use of third party outsourced advertising sales networks
(“Sales Groups”). So as to avoid confusion, the distribution of the ad through
third party ad sales networks shall be co-ordinated and mutually agreed upon
between the parties, and the parties shall work together in the sale of
advertising to ensure consistency.

 

2



--------------------------------------------------------------------------------

Section 2.3 Placement of Kiosks. 3DMC shall also use its commercially reasonable
efforts to identify and introduce Ent-X to existing 3DMC Sites which have a
Screen and which Ent-X desires to place a Kiosk. 3DMC agrees it shall not work
with, or introduce to any Site, any Kiosk provider other than Ent-X.

III. TERM

Section 3.1 Term. The term of this Agreement shall be for a period of five
(5) years unless sooner terminated in accordance with Article V. The term of
this Agreement shall thereafter automatically renew for successive 12 month
periods, unless a party hereto provides written notice to the other parties no
later than 6 months prior to the next date of termination and renewal of its
desire to terminate this Agreement.

Section 3.2 Site Agreements. In the event any individual Site Agreement remains
outstanding as of the termination or expiration of this Agreement, the Site
Agreement shall remain in place through the duration of its term and any
extension or renewal thereof, and the terms of this Agreement shall govern the
conduct of Ent-X and 3DMC with respect to their rights and obligations under the
Site Agreement, including, without limitation, the payment obligations.

IV. COMPENSATION

Section 4.1 Revenue Sharing. The parties shall pay the revenue sharing payments
(the “Revenue Sharing Payments”) to one another as described in Exhibit A.

Section 4.2 Payments. All Revenue Sharing Payments shall be paid in arrears on a
monthly basis within twenty (20) days of the end of each calendar month in which
such revenue is collected (as further described in Exhibit A). All Revenue
Sharing Payments shall be accompanied by revenue reports to be provided by the
paying party within twenty (20) days of the end of each calendar month. The
revenue reports shall contain such information as reasonably requested by the
receiving party so that receiving party can confirm it has received compensation
consistent with the terms of this Agreement. Any Revenue Sharing Payments not
made by the paying party to the receiving party within the times set forth above
shall be subject to a late fee of 1.5% per month and the paying party shall also
be responsible for all collection fees, attorneys’ fees and court costs
resulting from any late payment or non-payment. All payments under this
Agreement shall be made in U.S. dollars.

Section 4.3 PMW Common Stock. 3DMC shall receive shares of PMW common stock in
accordance with the provisions of Exhibit A. 3DMC shall execute an investment
representation statement relating to the PMW common stock attached hereto as
Exhibit B which is incorporated herein by this reference. 3DMC covenants that
unless it provides written notice to PMW, such investment representations shall
remain true and correct as of the date of each issuance of PMW common stock to
3DMC.

 

3



--------------------------------------------------------------------------------

V. TERMINATION

Section 5.1 Termination by Ent-X. This Agreement and the services to be
performed hereunder may be terminated by Ent-X for a material breach by 3DMC if
the material breach persists for more than thirty (30) days after written notice
has been sent by Ent-X to 3DMC. Additionally, Ent-X may terminate this Agreement
upon written notice to 3DMC if 3DMC is unable to furnish Screens to Sites within
ninety (90) days of Ent-X’s request to 3DMC. If Ent-X terminates this Agreement
pursuant to this Section 5.1, Ent-X shall pay within thirty (30) days from the
date of termination any and all consideration due at the time of termination of
this Agreement.

Section 5.2 Termination by 3DMC. This Agreement and the services to be performed
hereunder may be terminated by 3DMC for a material breach by Ent-X or PMW if the
material breach persists for more than thirty (30) days after written notice has
been sent by 3DMC to Ent-X. If 3DMC terminates this Agreement pursuant to this
Section 5.2, 3DMC shall pay within thirty (30) days from the date of termination
any and all consideration due at the time of termination of this Agreement.

Section 5.3 Termination of a Kiosk Site. 3DMC acknowledges that Ent-X may remove
a Kiosk from a Site at any time if it is not meeting the performance
requirements of Ent-X. Ent-X shall coordinate with 3DMC regarding the removal of
the Screen associated with the removed Kiosk.

VI. WAIVER

Section 6.1 Waiver. Failure of either party at any time to require performance
of any provision of this Agreement shall not limit the party’s right to enforce
the provision, nor shall any waiver of any breach of any provision be a waiver
of any succeeding breach of any provision or a waiver of the provision itself
for any other provision.

VII. ENTIRE AGREEMENT; MODIFICATION

Section 7.1 Entire Agreement; Modification. This Agreement, together with the
Exhibits hereto, constitutes the entire understanding between the parties
relating to the subject matter hereof. This Agreement may not be amended or
modified, except in a writing signed by all parties hereto.

VIII. CONFIDENTIALITY; INDEMNIFICATION; LIMITATION OF LIABILITY

Section 8.1 Disclosure of Information. 3DMC and Ent-X each agree that they will
not divulge to any third party, without the prior written consent of the other
party, any information obtained from or through such other party, or developed
or obtained by such other party in connection with this Agreement, unless:
(a) the information was known to Ent-X or 3DMC prior to obtaining it from the
other party; (b) the information is in the public domain at the time of
disclosure by Ent-X or 3DMC; (c) the information was obtained by Ent-X or 3DMC
from a third party who did not receive it, directly or indirectly, from the
other party; or (d) either 3DMC or Ent-X is required by law, or in connection
with a legal proceeding, to disclose the information and gives the other party
prompt written notice of the same in advance of such disclosure.

 

4



--------------------------------------------------------------------------------

Section 8.2 Proprietary Nature of Information. Ent-X and 3DMC each recognize
that all information regarding the Kiosks which is disclosed to 3DMC pursuant to
this Agreement is and will be proprietary property of Ent-X. Each party agrees
to keep all such information confidential and will use their best efforts to
cause their partners, directors, officers, employees, and representatives to
maintain the confidentiality of such information, except for disclosure to its
legal counsel and except for disclosure required by law or legal process, or
required in connection with any legal proceeding. Upon termination of this
Agreement, each party shall promptly return to the other party, all documents
and material received by 3DMC from Ent-X which contain any confidential
information, and shall not retain a copy or other record thereof.

Section 8.3 Confidentiality of this Agreement. The parties agree that this’
entire Agreement is confidential in nature and that, unless otherwise required
by law or government regulation, neither of the parties shall disclose all or
any parts of it to any person, agency, company, or government authority
whatsoever without first obtaining a written approval of the other party.

Section 8.4 Public Announcements. The parties shall consult with each other
before issuing any press release or otherwise making any public statements with
respect to this Agreement or the subject matter or performance hereof, and shall
not issue any other press release or make any other public statement relating to
the party without their prior written consent, except as may be required by law
or PMW’s public reporting requirements.

Section 8.5 Indemnification by Ent-X and PMW. Ent-X and PMW shall defend,
indemnify, insure and hold harmless 3DMC for all costs, expenses, losses,
claims, suits and liability (including court costs and attorneys’ fees with
respect to any tribunal) incurred by 3DMC with respect to any claim including,
but not limited to, loss of or damage to property, or personal injury, including
death to persons, and from all judgments recovered therefore which result in any
manner from: (i) Ent-X’s or PMW’s negligent or willful acts, errors or omissions
or the negligent or willful acts, errors or omissions of Ent-X’s or PMW’s
respective employees, agents or personnel, or (ii) any breach of this Agreement
by Ent-X or PMW.

Section 8.6 Indemnification by 3DMC. 3DMC shall defend, hold harmless and
indemnify Ent-X and PMW from and against all direct costs, expenses, losses,
claims, suits and liability (including court costs and attorneys’ fees with
respect to any tribunal) incurred by Ent-X and PMW with respect to any claim
including, but not limited to, loss of or damage to property, or personal
injury, including death to persons, and from all judgments recovered therefore
which result in any manner from (i) 3DMC’s negligent or willful acts, errors or
omissions or the negligent or willful acts, errors or omissions of 3DMC’s
employees, agents or personnel, or (ii) any breach of this Agreement by 3DMC.

Section 8.7 Limitation of Liability. Neither party shall be liable to the other
party for special damages or any other indirect economic loss or damage suffered
by the other party arising out of or related to this Agreement.

 

5



--------------------------------------------------------------------------------

Section 8.8 Insurance. Ent-X shall bear all risk of loss to the Kiosks, with the
exception of loss caused by the negligence or willful misconduct of 3DMC and its
employees. 3DMC shall bear the risk of loss of the Screens, with the exception
of loss caused by the negligence or willful misconduct of Ent-X, PMW or its
employees. Each of 3DMC and Ent-X shall maintain commercial general liability
insurance in the amount of $1 million per occurrence, $3 million in the
aggregate, listing the other party as an additional insured. Such policy must
provide that the other party shall be given thirty (30) days written notice of
termination. Each party shall provide shall provide the other party with a
Certificate of Insurance evidencing its compliance with this Section 8.8, prior
to installation or placement of any Kiosk or Screen at a new Site and within ten
(10) days of the other party’s reasonable request.

IX. GENERAL PROVISIONS

Section 9.1 Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified, (b) when sent by confirmed electronic mail, telex or
facsimile if sent during normal business hours of the recipient, if not, then on
the next business day, (c) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid, or (d) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent to each party at its respective address as set forth on the signature page
hereof or at such other address or electronic mail address as either party may
designate to the other party hereto.

Section 9.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Florida without regard to its conflict
of law provisions.

Section 9.3 Trial Without a Jury. The parties hereby irrevocably and knowingly
waive to the fullest extent permitted by law any right to a trial by jury in any
action or proceeding, including, without limitation, any counterclaim, arising
out of this Agreement, or any other agreements or transactions related hereto or
thereto. The parties agree that any such action or proceeding shall be tried
before a court and not a jury. In the event the parties’ waiver of a trial by
jury is deemed invalid, the parties hereby agree that any action or proceeding,
including, without limitation, any counterclaim, arising out of this Agreement,
or any other agreements or transactions related hereto or thereto, shall be
determined by judicial reference.

Section 9.4 Attorneys Fees. If any action is necessary to enforce the terms of
this Agreement, the substantially prevailing party will be entitled to
reasonable attorneys’ fees, costs and expenses, including on appeal, in addition
to any other relief to which such prevailing party may be entitled.

Section 9.5 Counterparts. This Agreement may be executed in any number of
counterparts and delivered by facsimile or electronic/PDF transmission, each of
which shall be an original and all of which shall constitute together but one
and the same document.

Section 9.6 Further Action. The parties hereto shall execute and deliver all
documents, provide all information and take or forbear from all such action as
may be necessary or appropriate to achieve the purposes of this Agreement.

 

6



--------------------------------------------------------------------------------

Section 9.7 Severability. If any provision of this Agreement or the application
thereof is held invalid or unenforceable, the invalidity or unenforceability
thereof shall not affect any other provisions or applications of this Agreement
which can be given effect without the invalid or unenforceable provision or
application. To that end, the provisions of this Agreement are to be severable.

Section 9.8 Taxes. Each party is responsible for the payment of any and all
taxes, of whatever type, including, but not limited to, income, sales, use and
personal property taxes that relate to the revenue or compensation received by
such party pursuant to this Agreement, the Screens and the matters contemplated
by this Agreement.

Section 9.10 Assignment. Except as otherwise specifically set forth herein, no
party to this Agreement may not transfer or assign this Agreement without the
prior written consent of the other parties. Notwithstanding the foregoing, the
parties agree and acknowledge that either party may delegate some or all of its
obligations under this Agreement to other persons; provided, that the delegating
party shall still be liable for the performance of all such obligations. Either
party may assign this Agreement to a successor in interest resulting from a
merger, sale of all or substantially all of the assets of the party, or a
similar transaction, without the prior written consent of the other party.

Section 9.11 Survival. The provisions of Articles IV (Compensation); V
(Termination), VI (Waiver), VII (Entire Agreement; Modification), VIII
(Confidentiality; Indemnification; and Limitation of Liability), and IX (General
Provisions) shall survive the termination of this Agreement.

Section 9.12 Force Majeur. Neither party hereto shall be liable for its failure
to perform hereunder due to contingencies beyond its reasonable control
including but not limited to strikes, riots, fires, acts of God, or governmental
laws, regulations, orders or actions.

Section 9.13 Independent Contractor. The parties expressly intend and agree that
each party is acting as an independent contractor of the other party. Nothing
contained in this Agreement shall be deemed to create a partnership, joint
venture or agency relationship between the parties, nor does it grant either
party any authority to assume or create any obligation on behalf of or in the
name of the other.

Section 9.14 PMW Board Approval. This Agreement shall become effective upon
PMW’s written notice to 3DMC that the Agreement has been approved by the PMW
board of directors.

[Signature Page Follows]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be signed
by their respective officers hereunto duly authorized, all as of the date first
written above.

 

3D Mediacast, Inc.      EntertainmentXpress, Inc.

64 SE 7th Avenue

Delray Beach, Florida 33483

FAX: (973) 227-2539

    

2330 Marinship Way Ste. #301

Sausalito, California 94965

FAX: (415) 729-8021

By:   

/s/ Fernando Dalmau

     By:  

/s/ Garrett Cecchini

   Fernando Dalmau, President        Garrett L. Cecchini, CEO By:   

/s/ David Goodman

          David Goodman, Vice President        Public Media Works, Inc.        
 

2330 Marinship Way Ste. #301

Sausalito, CA 94965

FAX: (415) 729-8021

        By:  

/s/ Garrett Cecchini

          Garrett L. Cecchini, CEO

[Signature Page to Collaboration Agreement Dated July 5, 2010]

 

8